DETAILED ACTION
This is the first Office Action on the merits based on the 17/085,391 application filed on 10/30/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16, as originally filed, are currently pending and considered below.

Claim Objections
Claims 1, 7, and 15 are objected to because of the following informalities:  
In Claim 1 Line 6, the limitation “an upright” should be --- the upright--- 
In Claim 7 Line 9, the limitation “an upright” should be --- the upright --- 
In Claim 15 Line 3, the limitation “the extension member” should be --- an extension member --- 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawton (US Patent Publication No. 2020/0101342).

    PNG
    media_image1.png
    721
    668
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    550
    609
    media_image2.png
    Greyscale

	Regarding claim 1, Lawton discloses an adjustment device (Clevis hinge 21; Figure 6a-c) for an upright (Post 13; Figure 1) of a combination exercise rack (Body Coach 10; Figures 6a-c; i.e., the rack can be used in combination with multiple exercises as seen with all the attachment areas in Figure 1), comprising: a cam (Custom yoke I; Figures 6a-c, i.e., the custom yoke is a cam that holds the pin j to lock against the main body g); the cam having a first position and a second position (i.e., first positioning is in opening o and second position is in opening p seen in Figure 8); the cam configured to be mounted on a post (Post 14; Figure 1) of the combination exercise rack (i.e. the cam i is mounted on the post 14 as seen in Figures 6a-c); a locking member (Locking nut k; Figure 6a-c) to lock the cam in place (i.e., locking nut k locks the cam to the main body g); wherein an upright inserted into the post will have at least two available angles depending whether the cam is in the first position or the second position (i.e. the two 

Regarding claim 2, Lawton discloses the cam has a first recess (i.e., opening o).  

Regarding claim 3, Lawton discloses the cam has a second recess (i.e., opening p).    

Regarding claim 4, Lawton discloses the cam has an extension member (Rotation bolt l; Figure 6c); the extension member is configured for the upright to rest on (i.e., the bolt l holds up the post 14).
  
Regarding claim 5, Lawton discloses the locking member is threaded (i.e., the locking nut k is a threaded nut).  

Regarding claim 6, Lawton discloses a retaining bar (Pin J; Figure 6) is configured to be selectively removable from the first recess (i.e., the pin j retains the uprights in the first position by being placed into the first recess o).  

Regarding claim 7, Lawton discloses a post (Post 14; Figure 1) for a combination exercise rack (Body Coach 10; Figures 6a-c; i.e., the rack can be used in combination with multiple exercises as seen with all the attachment areas in Figure 1), comprising: a main body (Main body g; Figure 6a-c); the main body at least partially hollow (Centered bore n; Figure 8); the 

Regarding claim 8, Lawton discloses the cam has a first recess (i.e., opening o).  

Regarding claim 9, Lawton discloses the cam has a second recess (i.e., opening p).    

Regarding claim 10, Lawton discloses the cam has an extension member (Rotation bolt l; Figure 6c); the extension member is configured for the upright to rest on (i.e., the bolt l holds up the post 14).


Regarding claim 11, Lawton discloses the locking member is threaded (i.e., the locking nut k is a threaded nut).  

Regarding claim 12, Lawton discloses a retaining bar (Pin J; Figure 6) is configured to be selectively removable from the first recess (i.e., the pin j retains the uprights in the first position by being placed into the first recess o).  

    PNG
    media_image3.png
    230
    424
    media_image3.png
    Greyscale

Regarding claim 13, Lawton discloses the post has a retaining member (Kwick lok pins j; Figure 6; i.e., the pins contain locking balls that retain the pins within the post of the device); the retaining member holds the retaining bar in place (i.e., the retaining balls holds the pin in place within the recess).  

Regarding claim 14, Lawton discloses the post has a connecting member (Clevis bolt l; Figure 6a-c); the connecting member interacts with the locking member (i.e., the clevis bolt l is locked in with the threaded nut k).  

Regarding claim 15, Lawton discloses 7the post has an opening (opening n; Figure 8); the opening receives the extension member (Pin J; Figure 6).  

    PNG
    media_image4.png
    295
    338
    media_image4.png
    Greyscale

Regarding claim 16, Lawton discloses a second locking member (Pin head of pin J; Figure 6c) is selectively connected to the retaining bar.(i.e., the pinhead is connected to the top of the pin and can be removed from the pin)









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784